United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 21-2822
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                              Leslie Aranda-Moreno

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Western
                                  ____________

                          Submitted: December 28, 2021
                             Filed: January 6, 2022
                                 [Unpublished]
                                 ____________

Before LOKEN, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Leslie Aranda-Moreno pleaded guilty to conspiring to distribute
methamphetamine. See 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846. As part of the
plea agreement, she waived the right to appeal her conviction and sentence, except
for certain circumstances that are absent here. In an Anders brief, Aranda-Moreno’s
counsel suggests that the district court1 erred when it found that she was ineligible
for relief under the so-called “safety valve.” See Anders v. California, 386 U.S. 738
(1967); see also 18 U.S.C. § 3553(f).

       Upon careful review, we conclude that the waiver is both enforceable and
applicable to the issue raised on appeal. See United States v. Scott, 627 F.3d 702,
704 (8th Cir. 2010) (reviewing the validity of an appeal waiver de novo); United
States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (explaining that an
appeal waiver will be enforced if the appeal falls within the scope of the waiver, the
defendant knowingly and voluntarily entered into the plea agreement and the waiver,
and enforcing the waiver would not result in a miscarriage of justice). We have also
independently reviewed the record and conclude that no other non-frivolous issues
exist. See Penson v. Ohio, 488 U.S. 75, 82-83 (1988). Accordingly, we dismiss the
appeal and grant counsel permission to withdraw.
                        ______________________________




      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
                                         -2-